For Release: Oct. 26, 2007 Contact: Eric Olson 218-723-3947 eolson@allete.com Investor Tim Thorp Contact: 218-723-3953 tthorp@allete.com ALLETE reports third quarter 2007 earnings of 58 cents per share ALLETE Inc. (NYSE: ALE) today reported third quarter 2007 earnings of 58 cents per share, on net income of $16.5 million and operating revenue of $200.8 million. In the third quarter a year ago, earnings were 78 cents per share on net income of $21.8 million and operating revenue of $199.1 million. Earnings from ALLETE’s energy business segments were, in total, about the same in the third quarter of 2007 as they were in 2006. ALLETE’s investment in the American Transmission Company recorded net income of $1.9 million in the third quarter of 2007, compared to $0.6 million in the third quarter a year ago. ALLETE began investing in ATC in May of 2006, and that investment gradually grew throughout the year. Regulated Utility net income of $13.0 million for the quarter was down from $13.7 million in 2006. Kilowatt-hour sales of electricity were about two percent lower than last year, and operations and maintenance expenses were higher due to a planned outage and storm recovery expenditures. These items were partially offset by a lower effective tax rate this year. ALLETE’s real estate income in the third quarter was $0.6 million compared with $5.1 million in the third quarter of 2006. ALLETE Chairman, President and CEO Don Shippar noted that the company’s latest earnings guidance, issued in July, assumed real estate activity during the second half of 2007 would fall from levels recorded a year earlier due to difficult market conditions. “ALLETE remains on track to meet our 2007 earnings expectation of $3.00 to $3.05 per share,” Shippar said. Through the first three quarters of this year, ALLETE has earned $2.31 per share versus $1.95 for the same period in 2006. ALLETE’s corporate headquarters are located in Duluth, Minnesota. ALLETE provides energy services in the upper Midwest and has significant real estate holdings in Florida. More information about the company is available on ALLETE’s Web site at www.allete.com The statements contained in this release and statements that ALLETE may make orally in connection with this release that are not historical facts, are forward-looking statements. Actual results may differ materially from those projected in the forward-looking statements. These forward-looking statements involve risks and uncertainties, and investors are directed to the risks discussed in documents filed by ALLETE with the Securities and Exchange Commission. ### ALLETE, Inc. Consolidated Statement of Income For the Periods Ended September 30, 2007 and 2006 Millions Except Per Share Amounts Quarter Ended Year to Date 2007 2006 2007 2006 Operating Revenue $200.8 $199.1 $629.4 $569.9 Operating Expenses Fuel and Purchased Power 91.8 79.5 262.4 211.9 Operating and Maintenance 72.1 68.7 231.3 220.0 Depreciation 12.2 12.2 35.8 36.6 Total Operating Expenses 176.1 160.4 529.5 468.5 Operating Income from Continuing Operations 24.7 38.7 99.9 101.4 Other Income (Expense) Interest Expense (6.3) (7.3) (18.7) (20.1) Equity Earnings in ATC 3.2 1.0 9.3 1.0 Other 3.2 2.7 11.9 7.8 Total Other Income (Expense) 0.1 (3.6) 2.5 (11.3) Income from Continuing Operations Before Minority Interest and Income Taxes 24.8 35.1 102.4 90.1 Income Tax Expense 8.1 12.1 35.4 32.6 Minority Interest 0.2 1.1 1.6 3.2 Income from Continuing Operations 16.5 21.9 65.4 54.3 Income from Discontinued Operations - Net of Tax 0.0 (0.1) 0.0 (0.5) Net Income $16.5 $21.8 $65.4 $53.8 Average Shares of Common Stock Basic 28.5 27.8 28.2 27.7 Diluted 28.5 27.9 28.3 27.8 Basic Earnings Per Share of Common Stock Continuing Operations $0.58 $0.78 $2.31 $1.96 Discontinued Operations 0.00 0.00 0.00 (0.02) $0.58 $0.78 $2.31 $1.94 Diluted Earnings Per Share of Common Stock Continuing Operations $0.58 $0.78 $2.31 $1.95 Discontinued Operations 0.00 0.00 0.00 (0.02) $0.58 $0.78 $2.31 $1.93 Dividends Per Share of Common Stock $0.4100 $0.3625 $1.2300 $1.0875 Consolidated Balance Sheet Millions Sep. 30, Dec. 31, Sep. 30, Dec. 31, 2007 2006 2007 2006 Assets Liabilities and Shareholders' Equity Cash and Short-Term Investments $131.8 $149.3 Current Liabilities $129.6 $143.5 Other Current Assets 135.8 138.4 Long-Term Debt 409.0 359.8 Property, Plant and Equipment 1,033.8 921.6 Other Liabilities 383.4 364.3 Investments 206.4 189.1 Shareholders' Equity 724.5 665.8 Other 138.7 135.0 Total Assets $1,646.5 $1,533.4 Total Liabilities and Shareholders' Equity $1,646.5 $1,533.4 Quarter Ended Year to Date September 30, September 30, ALLETE, Inc. 2007 2006 2007 2006 Income (Loss) Millions Regulated Utility $13.0 $13.7 $37.9 $33.5 Nonregulated Energy Operations 0.6 1.1 3.4 2.9 ATC 1.9 0.6 5.6 0.6 Real Estate 0.6 5.1 15.2 15.7 Other 0.4 1.4 3.3 1.6 Income from Continuing Operations 16.5 21.9 65.4 54.3 Loss from Discontinued Operations 0.0 0.1 0.0 0.5 Net Income $16.5 $21.8 $65.4 $53.8 Diluted Earnings Per Share Continuing Operations $0.58 $0.78 $2.31 $1.95 Discontinued Operations 0.0 0.0 0.0 (0.02) $0.58 $0.78 $2.31 $1.93 Statistical Data Corporate Common Stock High $50.05 $49.30 $51.30 $49.30 Low $38.60 $43.26 $38.60 $42.99 Close $44.76 $43.45 $44.76 $43.45 Book Value $23.50 $21.26 $23.50 $21.26 Kilowatthours Sold Millions Regulated Utility Retail and Municipals Residential 258.8 263.0 832.1 800.1 Commercial 360.5 361.7 1,033.6 1,005.9 Municipals 255.7 248.6 751.3 684.0 Industrial 1,775.8 1,836.9 5,215.2 5,429.1 Other 21.5 20.8 62.8 59.4 Total Retail and Municipal 2,672.3 2,731.0 7,895.0 7,978.5 Other Power Suppliers 571.9 584.3 1,608.8 1,604.9 Total Regulated Utility 3,244.2 3,315.3 9,503.8 9,583.4 Nonregulated Energy Operations 60.7 60.4 184.2 181.3 Total Kilowatthours Sold 3,304.9 3,375.7 9,688.0 9,764.7 Real Estate Town Center Development Project Commercial Square Footage Sold 50,000 114,300 474,476 364,995 Residential Units – 356 130 542 Palm Coast Park Development Project Commercial Square Footage Sold – – 40,000 – Residential Units – 200 406 200 Other Land Acres Sold 83 242 450 708
